SALCINES, Judge.
Mary Beth Joeb challenges the order of the trial court denying her motion for jail credit filed pursuant to Florida Rule-of Criminal Procedure 3.800(a). Joeb did not allege that any error in jail credit is reviewable from the face of the record, and she therefore did not present a facially sufficient rule 3.800(a) jail credit claim. See Searight v. State, 795 So.2d 988 (Fla. 2d DCA 2001). We affirm the order of the trial court on this basis. The trial court, however, addressed the claim on its merits. Ip denying the claim, the trial court failed to attach the sheriffs jail log, and the attachments to the trial court’s order do not conclusively refute Joeb’s claim.
Our affirmance is without prejudice to any right Joeb might have to file a facially sufficient motion for jail credit pursuant to rule 3.800(a) or a timely, facially sufficient motion pursuant to Florida Rule of Criminal Procedure 3.850. See Searight, 795 So.2d 988. If Joeb files a facially sufficient rule 3.800(a) motion and the trial court again denies the claim, it shall attach those portions of the record that conclusively refute the claim. See Whitt v. State, 807 So.2d 788 (Fla. 2d DCA 2002). Should Joeb file a facially sufficient rule 3.850 motion, the trial court shall either attach those portions of the record that conclusively refute the claim or conduct an evidentiary hearing.
Affirmed.
WHATLEY and NORTHCUTT, JJ., Concur.